DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Goto et al. (US 2018/0010595).

Regarding claim 1,
Goto discloses (Fig. 2):
A motor driving device (fig. 2, 30) for driving a motor (19/20, 19 is the electric oil pump, 20 is the electric motor connected to the oil pump), the motor driving device comprising: a driver (Fig. 1, 100) outputting a drive signal for driving the motor (from 100) to the motor (19/20, ¶0080); and a controller (also 100) controlling a duty ratio of the drive signal (from 100) based on three control parameters which are an initial duty ratio (Fig. 5, drive duty A, ¶0057), a duty ratio increasing speed (increasing or decreasing amount, dotted line between duty A and duty C that is curved, ¶0058), and a target duty ratio (duty A, B, or C), wherein the controller has a normal control mode (Duty A is set, Fig. 6, ST1 to ST2, ¶0061-¶0063) in which each of the three control parameters is a predetermined value (Duty A, change in duty is 0, and the target duty ratio is A), and a cryogenic control mode in which at least one of the three control parameters is a smaller value than in the normal control mode (Duty A is the current Duty cycle, and duty C is the target, so the rate of change from A to C is negative which is less than the rate of change in the normal mode being 0, ¶0057-¶0058).

Regarding claim 2,
Goto discloses (Fig. 1):
wherein the controller (Fig. 1, 100) determines whether an environmental temperature (Fig. 8, ST1, NO, ¶0060-¶0062, condition 1 is not fulfilled, proceeds to ST3, ¶0064) is equal to or less than a threshold value based on an environmental temperature signal input from outside (¶0062), and switches to the normal control mode when the environmental temperature exceeds the threshold value (Step ST1, condition 1 and 2 are met and the electric oil pump is turned on, goes to ST2, ¶0061-¶0063), and switches to the cryogenic control mode when the environmental temperature is equal to or less than the threshold value (step ST3-ST9, ¶0076-¶0078).
Regarding claim 3,
Goto discloses (Fig. 1):
further comprising: a sensor detecting an environmental temperature (Fig. 1, temperature sensors 101 and 102, ¶0031, motor-generator temperatures) and outputting an environmental temperature signal indicating the environmental temperature to the controller (100, ¶0031), wherein the controller (100) determines whether the environmental temperature is equal to or less than a threshold value based on the environmental temperature signal input from the sensor (Fig. 8, ST1, NO, ¶0060-¶0062, condition 1 is not fulfilled, proceeds to ST3, ¶0064) , and switches to the normal control mode when the environmental temperature exceeds the threshold value  (Step ST1, condition 1 and 2 are met and the electric oil pump is turned on, goes to ST2, ¶0061-¶0063), and switches to the cryogenic control mode when the environmental temperature is equal to or less than the threshold value (step ST3-ST9, ¶0076-¶0078).

Regarding claim 4,
Goto discloses (Fig. 1):
wherein the controller (Fig. 1, 100) switches to the normal control mode (Fig. 5, A) when a duty ratio of an operation command signal input from outside falls within a first range (controller commands duty ratio A to be set), and switches to the cryogenic control mode when the duty ratio of the operation command signal falls within a second range (controller sets cycle to C and B, ¶0079-¶0081).

Regarding claim 5,
Goto discloses (Fig. 5):
wherein in the cryogenic control mode (Fig. 5, duty C), two of the three control parameters, the initial duty ratio (Duty C) and the target duty ratio (B), are smaller values than in the normal control mode (Duty A, and Duty C as the target instead of Duty C and Duty B being the target in cryogenic mode, ¶0076-¶0078).

Regarding claim 6,
Goto discloses (Fig. 5):
wherein in the cryogenic control mode, all of the three control parameters are smaller values than in the normal control mode (in cryogenic mode, the Duty ratio is C, the target is B, and the rate of increase/decrease is negative since the duty ratio is going from C to B, whereas in normal control mode, trhe duty ratio is set to A and not decreasing, ¶0081).

Regarding claim 7,
Goto discloses (Fig. 5):
wherein an absolute value of a difference between the initial duty ratio and the target duty ratio in the cryogenic control mode is smaller than an absolute value of a difference between the initial duty ratio and the target duty ratio in the normal control mode (¶0086-¶0087, can vary rates of change in the control modes when setting duty cycle) .

Regarding claim 8,
Goto discloses (Fig. 5):
An electric oil pump device (Fig. 1, all elements), comprising: a motor (Fig. 2, 20) comprising a shaft (connecting 20 and 19); a pump (19) located on one axial side of the shaft and driven by the motor via the shaft to discharge oil (¶0039); and the motor driving device (Fig. 2, 30) according to claim 1 driving the motor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takizawa et al. (US 2014/0229052) – Control device for pump motor
Nishimine et al. (US 2017/0232950) – electric motor controller




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        


/KAWING CHAN/Primary Examiner, Art Unit 2846